 



Exhibit 10.7
1997 Key Employees Incentive Plan

1.   The Plan is designed to provide additional incentive for selected employees
(including Officers who are full-time employees, whether or not Directors) of
the Company and its current or future subsidiaries by the grant of options to
purchase Common Shares or Class VBN Shares of the Company and/or by the making
of awards of incentive compensation. It is intended that the share options and
awards of incentive compensation will be awarded in a way calculated to be most
effective to retain or attract and to provide additional incentive to these
selected employees, having regard to their individual potential, location,
contributions to the Company and other applicable considerations.

2.   The Plan shall be administered by a Committee of three or more Directors,
appointed annually by the Board of Directors of the Company from those of its
members who, at the time they act, are not, and for at least one year prior
thereto have not been, eligible to participate under the Plan or any other plans
of the Company or any of its subsidiaries or other affiliates entitling the
participants therein to acquire shares, share options or share appreciation
rights of the Company or any of its subsidiaries or other affiliates. The
Committee shall have full authority to establish regulations for the
administration of the Plan and to interpret the Plan.

3.   Share Options and Share Appreciation Rights

  (a)   The Board of Directors of the Company and, with the consent of that
Board, the Board of Directors of any subsidiary of the Company, may from time to
time, as and if recommended by the Committee, grant to selected employees of the
Company and its subsidiaries, or of such subsidiary, as the case may be, options
to purchase not exceeding in the aggregate (i) 6,000,000 Common Shares and
(ii) 1,000,000 Class VBN Shares of the Company, from the Company, or from such
subsidiary, as the case may be, provided that the Committee, subject to
ratification by the Board of Directors of the Company, shall make adjustments in
the number and kind of shares available for or subject to option, and in the
purchase price of shares subject to option, as it may deem appropriate in the
event of a share subdivision, share consolidation, share dividend (other than an
optional share dividend in lieu of a cash dividend), amalgamation, merger,
consolidation, share reclassification or other change in the capital structure
of the Company. The Company may issue shares or may acquire outstanding shares
for the purpose of satisfying the exercise of an option or of a share
appreciation right. If shares are to be delivered by a subsidiary, the Company
may issue the shares required or the subsidiary may acquire outstanding shares
for such purpose.

  (b)   The purchase price of the shares purchasable upon exercise of each
option, which shall not be less than 100% of their fair market value on the date
the option is granted, and all other terms and conditions of each option, shall
be fixed by the Board of Directors of the Company or of the subsidiary, as the
case may be, in each case on recommendation of the Committee, provided that
(i) no shares subject to option shall be purchasable after the expiration date
fixed in the option, which date shall not be later than ten years after the date
the option is granted, and (ii) no person shall have any of the rights of a
Shareholder in respect of shares subject to an option until such shares have
been paid for in full in cash and issued



--------------------------------------------------------------------------------



 



- 2 -

      to such person. In the case of option grants in U.S. dollars, the “fair
market value” of the shares subject to option shall be the average of the high
and the low sales prices of the Company’s Common Shares or Class VBN Shares, as
the case may be, as reported on The New York Stock Exchange on the date of the
grant, provided however, if there is no trading in such shares on such Exchange
on the date of grant, then the average of the high and low sales prices for such
shares on the next preceding date on which there is trading shall be used for
such calculation. In the case of option grants in Canadian dollars, the “fair
market value” of the shares subject to option shall be the average of the high
and low sales prices of the Company’s Common Shares or Class VBN Shares, as the
case may be, as reported on The Toronto Stock Exchange on the date of the grant,
provided however, if there is no trading in such shares on such Exchange on the
date of grant, then the average of the high and low sales prices for such shares
on the next preceding date on which there is trading shall be used for such
calculation. If the Board of Directors of the Company shall so authorize, the
purchase price of shares payable upon exercise of options covering Common Shares
or Class VBN Shares granted under the Plan, or Common Shares under the Key
Employees Incentive Plans approved by the Shareholders of the Company on
April 21, 1993, December 9, 1988 and April 18, 1984, may, subject to applicable
law, be paid in lieu of cash, by the delivery to the Company of certificates for
Common Shares of the Company already owned by the optionee having a fair market
value equal to the purchase price of the shares (or any part thereof) for which
the option is exercised, or by any combination of cash and shares. In Canada,
the purchase price shall be paid only in cash, but at the request of the
optionee, the Company may sell on the optionee’s behalf Common Shares or
Class VBN Shares, as the case may be, already owned by the optionee and apply
the proceeds of the sale to the optionee’s purchase of the same type or class of
shares pursuant to the exercise of the share option covering Common Shares or
Class VBN Shares, as the case may be. An option may provide that the optionee
may exercise the option by delivering to the Company an exercise notice and
irrevocable instructions for the Company to deliver directly to a broker named
in the exercise notice the number of Common Shares or Class VBN Shares, as the
case may be, set forth in the notice in exchange for payment of the purchase
price of the same type or class of shares. Any share subject to an option which
shall have terminated or expired (other than to the extent surrendered upon the
exercise of a share appreciation right) may thereafter be reoptioned. In the
case of options intended to qualify for the tax treatment provided by
Section 422 of the U.S. Internal Revenue Code of 1986, as amended (“ISOs”), the
aggregate fair market value (determined at the time of the grant of such ISOs)
of the shares with respect to which ISOs granted after December 31, 1986 are
exercisable for the first time by any selected employee during any calendar year
shall not exceed $100,000.

  (c)   Any option may include a share appreciation right at the time of grant,
if recommended by the Committee and authorized by the Board of Directors of the
Company or, with the consent of that Board, the Board of Directors of the
subsidiary of the Company granting such option. Any option previously granted
under the Plan or under the Key Employees Incentive Plans approved by the
Shareholders of the Company on April 21, 1993, December 9, 1988 and April 18,



--------------------------------------------------------------------------------



 



- 3 -

      1984 and remaining unexercised may be amended to include a share
appreciation right, if recommended by the Committee and authorized by the Board
of Directors of the Company or, with the consent of that Board, the Board of
Directors of the subsidiary of the Company which granted such option. Subject to
such terms and conditions as the authorizing Board may provide, such right shall
entitle the optionee to surrender unexercised the option to which the right
relates, or any portion thereof, but only to the extent such option is then
exercisable, and to receive upon such surrender that number of shares having an
aggregate value equal to the amount of the excess of the then market value of
one share over the purchase price per share specified in the option multiplied
by the number of shares purchasable upon exercise of the option, or portion of
option, so surrendered; provided that, at the election of the Company or the
subsidiary which granted such right, it may deliver cash, or a combination of
cash and shares, equal in value to the amount of such excess.

  (d)   An employee of the Company that has been granted an option shall have
the right, at any time, but subject to the discretion of the Board of Directors
of the Company to suspend this right at any time upon the determination of the
Board of Directors of the Company that it is in the best interests of the
Company to do so, in lieu of the exercise of such option, to elect to surrender
to the Company for cancellation any option which is then exercisable for Common
Shares in return for the payment by the Company of an amount (the “Cancellation
Amount”) equal to the excess of the fair market value of the Common Shares
subject to such surrendered option (such fair market value being determined to
be (i) for options with a purchase price in U.S. dollars, the simple average of
the high and low prices at which the Company’s Common Shares were traded in one
or more board lots on the New York Stock Exchange for the five days on which the
Common Shares were traded prior to the date on which the options were
surrendered for cancellation, and for options with a purchase price in Canadian
dollars, the simple average of the high and low prices at which the Common
Shares were traded in one or more board lots on the Toronto Stock Exchange for
the five days on which the Common Shares were so traded prior to the date on
which the options were surrendered for cancellation or (ii) with the prior
consent of the Toronto Stock Exchange, such other price as may be determined by
the Board of Directors of the Company to be appropriate in the circumstances)
over the aggregate exercise price for the Common Shares of the Company subject
to such option (as of the date of surrender). The Company shall have the right
to withhold from any payment in respect of the Cancellation Amount any
applicable withholding taxes or other withholding liabilities. Any option
surrendered for cancellation pursuant to this subsection 3(d) shall be deemed to
be terminated and of no further force or effect as of the time of surrender or
effective time of surrender, if later, and the total number of Common Shares of
the Company that may be issued pursuant to the exercise of options under this
Plan, as set forth in subsection 3(a), shall be reduced by the number of Common
Shares that were issuable upon the exercise of such option as of the time of
surrender or effective time of surrender, if later, unless payment of the
Cancellation Amount is not made by the Company in accordance with this
subsection 3(d). Payment of the Cancellation Amount shall



--------------------------------------------------------------------------------



 



- 4 -

      be made by the Company within ten business days after the time of
surrender or effective time of surrender, if later, of an option pursuant to
this subsection 3(d).

4.   Incentive Compensation

          Awards of incentive compensation under the Plan may be made in respect
of each fiscal year, beginning with 1997, in accordance with the provisions of
this Section 4. Such awards may be made in, or in commitments to deliver, cash,
shares of the Company, incentive units evidencing commitments to pay or deliver
at some future date or dates cash or shares in amounts measured by or otherwise
dependent upon earnings or other performance criteria, or share units evidencing
commitments to deliver or pay at some future date or dates shares or cash equal
to the market value of shares at such date or dates, together, in each case, if
so provided, with amounts equal to dividends and other distributions paid on an
equivalent number of shares, or such other kind or form of compensation as may,
in the judgment of the Committee, be best calculated to further the purposes of
the Plan, all on such terms and subject to such conditions as the Committee may
determine. In Canada, because of certain tax rules that might adversely affect
the recipient of a deferred award, each award shall be paid not later than the
end of the third year following the end of the year in which the award to an
employee is declared.
          In respect of each year, the Committee, subject to ratification by the
Board of Directors of the Company, shall from time to time, but not later than
the end of the year immediately following such year, fix the extent, if any, to
which, within the limits of the “Incentive Fund” for such year, awards of
incentive compensation shall be made in respect of such year by the Company and
by its subsidiaries, and, subject to ratification by the Board of Directors of
the Company or of the subsidiary making the award, as the case may be, determine
the participants for the year, the award to be made to each participant and the
time when such award is to be paid. The maximum amount of the Incentive Fund in
respect of any year shall be equal to (i) 2% of the sum of (a) the consolidated
net earnings of the Company and (b) the related provisions for income and mining
taxes (the “Award Pool”) in such year, as confirmed by the Company’s independent
auditors for such year, and the Award Pool for each of the two immediately
preceding years (the “Preceding Years”) less (ii) the aggregate amount of awards
actually made from the Award Pool in respect of each of the Preceding Years
under the Plan or, as the case may be, under the Key Employees Incentive Plan
approved by the Shareholders of the Company on April 21, 1993. Awards made under
this Section 4 shall be deemed for the purpose only of determining the amount to
be charged therefor against an Incentive Fund or Funds to have the value of the
cash or shares or incentive units or share units or other kind or form of
compensation awarded that is determined by the Committee, as of the time the
award is made and disregarding the effect of any restrictions or delayed
delivery provisions which would otherwise reduce such value, on such basis as
the Committee shall deem reasonable. The value of any award made under this
Section 4 shall be charged against the Incentive Fund for the year in respect of
which such award is made, except that, in the case of any award the amount of
which is measured by or otherwise dependent upon future consolidated earnings of
the Company, the Committee may, at the time such award is made, elect that there
shall be charged against the Incentive Fund for the year in respect of which
such award is made and the Incentive Fund or Funds for each succeeding year or
years such amount or amounts, as may be determined by the Committee, but not
less than the lesser of (i) the value of such award divided by the number of
years in the period from the beginning of the year in respect of which such
award is made to the earlier of the end of the year in which such award is to be
paid or delivered in full or the end of 2002, or (ii)



--------------------------------------------------------------------------------



 



- 5 -

the portion of the value of such award which shall not have been previously
charged against an Incentive Fund, provided, however, that the Committee may at
any time increase the amount to be charged for such award against the Incentive
Fund for any year by all or part of the amounts to be charged for such award
against the Incentive Fund or Funds for a subsequent year or years, and
provided, further, that any excess of amounts to be charged against the
Incentive Fund for any year for awards made in respect of prior years over the
amount of such Incentive Fund shall be charged against the Incentive Fund or
Funds for the succeeding year or years. No awards shall be made under this
Section 4 in respect of any year unless and until the total value of all awards
made under this Section 4 in respect of prior years shall have been charged
against the Incentive Fund or Funds for such year or prior years.
          If awards are made in shares (or amounts of cash equal to the value of
shares) or share units, or other forms measured by shares and in the valuation
thereof, to be delivered or paid in the future, appropriate adjustments in the
number and kind of shares or units measured by shares shall be made in the same
way as is provided for share options in Section 3(a) in the event of a change in
the capital structure of the Company. If awards of shares are made by the
Company, the Company may issue shares or may acquire outstanding shares for such
purpose. If awards of shares are made by a subsidiary, the Company may issue the
shares required or the subsidiary may acquire outstanding shares for such
purpose.

5.   Nothing in the Plan shall prevent a participant from being included in any
other employee plan of the Company or any of its subsidiaries or other
affiliates or from receiving any compensation (whether regular, special,
supplemental, incentive, current, deferred or otherwise) now or hereafter
provided by the Company or any of its subsidiaries or other affiliates. Neither
the Plan nor any action taken thereunder shall be understood as giving to any
person any right to be retained in the employ of the Company or any subsidiary
or other affiliate, nor shall any person (including persons selected as
participants for a prior year) be entitled as of right to be selected as a
participant in the Plan for any year. Any option or similar right (including any
share appreciation right, whether or not included in an option granted under the
Plan) granted or awarded under the Plan shall be nontransferable other than by
will or the laws of descent and distribution and, during the lifetime of the
participant to whom such option or right shall have been granted or awarded,
shall be exercisable only by such participant or by his guardian or legal
representative, in the case of options not intended to qualify as ISOs, or by
such participant, in the case of options intended to qualify as ISOs.

6.   The Board of Directors of the Company may amend, suspend or terminate the
Plan in whole or in part at any time, provided that the rights and interests of
participants to whom unexpired share options or awards of incentive compensation
have theretofore been granted or made shall not thereby be adversely affected
without their consent and no amendment which would increase the number of shares
which may be made subject to share options or otherwise materially increase the
cost of the Plan shall be made effective unless approved at a meeting of the
holders of the shares of the Company carrying general voting rights. The Plan
shall become effective on the date of its approval by the Company’s
Shareholders. Unless the Plan is sooner terminated by the Board of Directors, no
share options or share appreciation rights may be granted after the day before
the fifth anniversary of the date that the Plan is approved by the Company’s
Shareholders, and no awards of incentive compensation may be made in respect of
any fiscal year ending after



--------------------------------------------------------------------------------



 



- 6 -

    December 31, 2002, provided that the provisions of the Plan shall continue
with respect to any options, rights or awards theretofore granted or made.

7. (a)   In the event of a Change in Control (as defined in (b) below), all
options shall become vested and exercisable in full.

  (b)   For purposes of the Plan, “Change in Control” means the occurrence of
any of the following events:

  (i)   individuals who, as of the close of business on April 23, 1997,
constitute the Board of Directors of the Company (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board of Directors
for at least one full year, provided that any person becoming a Director
subsequent to the close of business on April 23, 1997, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board of Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for Director, without objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual elected or nominated
as a Director of the Company initially as a result of an actual or threatened
election contest with respect to Directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board of Directors shall be deemed to be an Incumbent Director;

  (ii)   any “person” (as such term is defined in Section 3(a)(9) of the U.S.
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board of Directors (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (A) by the Company or any Subsidiary, (B) by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)) or (E) a transaction (other than one described in (iii) below)
in which Company Voting Securities are acquired from the Company, if a majority
of the Incumbent Directors approve a resolution providing expressly that the
acquisition pursuant to this clause (E) shall not constitute a Change in Control
under this paragraph (ii);

  (iii)   shareholder approval of a merger, consolidation, share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries, whether for such transaction or for the issuance of securities in
the transaction (a “Business Combination”), unless immediately



--------------------------------------------------------------------------------



 



- 7 -

      following such Business Combination: (A) more than 50% of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), would be represented by Company Voting Securities that were
outstanding immediately prior to the consummation of such Business Combination
(or, if applicable, would be represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) would be or becomes the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) will have been Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

  (iv)   shareholder approval of a plan of complete liquidation or dissolution
of the Company or a sale or other disposition of all or substantially all of the
Company’s assets; or

  (v)   for any employee of the Company or any subsidiary who is party to an
agreement which provides such employee with certain rights in the event of a
change of control, as defined in such agreement, any event that constitutes a
change of control as set forth in such agreement.

          Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 25% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increase the percentage of outstanding
Company Voting Securities beneficially owned by such person, a Change in Control
of the Company shall then occur.

8.   Notwithstanding anything in the Plan to the contrary, the Committee may, in
its sole discretion, in the event of a serious breach of conduct by an employee
or former employee (including, without limitation, any conduct prejudicial to or
in conflict with the Company or its subsidiaries), or any activity of any
employee or former employee in competition with any of the businesses of the
Company or any subsidiary, (a) cancel any



--------------------------------------------------------------------------------



 



- 8 -

    outstanding award granted to such employee or former employee, in whole or
in part, whether or not vested or deferred, and/or (b) if such conduct or
activity occurs within one year following the exercise or payment of an award,
require such employee or former employee to repay to the Company any gain
realized or payment received upon the exercise or payment of such award (with
such gain or payment valued as of the date of exercise or payment). Such
cancellation or repayment obligation shall be effective as of the date specified
by the Committee. Any repayment obligation may be satisfied in Common Shares or
cash or a combination thereof (based upon the fair market value of Common
Shares, determined pursuant to Section 3(b), on the day prior to the date of
payment), and the Committee may provide for an offset to any future payments
owed by the Company or any subsidiary to the employee or former employee if
necessary to satisfy the repayment obligation. The determination of whether an
employee or former employee has engaged in a serious breach of conduct or any
activity in competition with any of the businesses of the Company or any
subsidiary shall be determined by the Committee in good faith and in its sole
discretion. This Section 8 shall have no application following a Change in
Control.

 